Title: To James Madison from Mary Negus, 10 July 1806
From: Negus, Mary
To: Madison, James



Sir
Philada. July 10th. 1806.

Induced by a belief that the Circumstances of the Expedition of General Miranda does not meete the approbation of yourself nor the administration, and Convinced from Information that the Administration will do all in there power to effect the Liberation of my husband and Safe the Life of an Inocent man When I inform them that he Sailed from this place in the Schooner Bee and Cleared for Port au prince and I am well Convinced that he was Ignorant of there Destination.  He Whint out as first. mate and from information of the Moste Respectable Testimony.  When he lay at Jacamell.  When he was informed for the First time Where they where a going was a verse to proceeding and Actually Refused to go that then left him but one Alternitive either to go Volinterily or they would confine him below in Irons.  Finding know Method to Escape, Almoste Distracted he was forced to Consent, Rather than Undergo the Ignominious Disgrace of being confined in Irons  This Information I have Recd. from persons who are Ready at any time to Swear to the Facts.  all are Respectable officers of Ship
Ye Information was Sent to Spain, Where the prisioners are Confined.  they could vouch for this truth, I hope knows means in your power Will be left Untryed to effect his immediate Release and Will think myself honored if you will favor me With a Reply to this Letter.  I have honor to be Sir your very obedient & humble St.

Mary Negus

